          Case 1:20-cv-01726-AJN Document 22 Filed 03/26/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                       3/26/2021


 Fred Alston, as a Trustee of the Local 272 Labor
 Management Pension Fund, et al.

                         Plaintiffs,                                 20-cv-1726 (AJN)

                 –v–                                                MEMORANDUM
                                                                   OPINION & ORDER
 Parking 56 LLC,

                         Defendant.


ALISON J. NATHAN, District Judge:

        Fred Alston, as trustee of the Local 272 Labor Management Pension Fund and Local 272

Welfare Fund, moves for default judgment on claims that Parking 56 LLC failed to make benefit

plan contributions required under § 515 of the Employee Retirement Income Security Act of

1974 (“ERISA”), 29 U.S.C. § 1145. The Court concludes that default judgment is warranted but

that Alston double-counts the appropriate amount of interest. The Court thus grants the motion

in part and denies it in part.

I.      Legal Standard

        Under Federal Rule of Civil Procedure 55, a court may enter default judgment following

the entry of default against a party who fails to defend an action. See New York v. Green, 420

F.3d 99, 104 (2d Cir. 2005). The first step, entry of a default, simply “formalizes a judicial

recognition that a defendant has, through its failure to defend the action, admitted liability to the

plaintiff.” City of New York v. Mickalis Pawn Shop, LLC, 645 F.3d 114, 128 (2d Cir. 2011).

“The second step, entry of a default judgment, converts the defendant’s admission of liability

into a final judgment that terminates the litigation and awards the plaintiff any relief to which the


                                                  1
          Case 1:20-cv-01726-AJN Document 22 Filed 03/26/21 Page 2 of 5




court decides it is entitled, to the extent permitted by Rule 54(c).” Id.. Rule 54(c) limits relief to

that requested in the complaint. Before entering a default judgment, a court must determine

whether the allegations in the complaint state a claim upon which relief may be granted. See Au

Bon Pain Corp. v. Artect, Inc., 653 F.2d 61, 65 (2d Cir. 1981). Somewhat more is required for

damages. A court must assess the evidence supporting a damages award and may award only

those damages ascertainably with reasonable certainty. Credit Lyonnais Sec. (USA), Inc. v.

Alcantara, 183 F.3d 151, 155 (2d Cir. 1999).

II.    Discussion

       Parking 56 LLC has not appeared or defended this action. See Dkt. No. 13 (clerk’s

certificate of default). The Court therefore accepts as true all well-pleaded allegations in the

complaint. Jemine v. Dennis, 901 F. Supp. 2d 365, 373 (E.D.N.Y. 2012) (citing Au Bon Pain,

653 F.2d at 65); see also Fed. R. Civ. Pro. 8(b)(6) (“An allegation—other than one relating to the

amount of damages—is admitted if a responsive pleading is required and the allegation is not

denied.”). The Court thus examines “whether [the] plaintiff’s allegations are prima facie

sufficient to demonstrate liability for the cause of action as to which they are seeking a default

judgment.” Morozov v. ICOBOX Hub Inc., No. 18-cv-3421 (GBD) (SLC), 2020 WL 5665639,

at *1 (S.D.N.Y. May 5, 2020), report and recommendation adopted, 2020 WL 5665563

(S.D.N.Y. Aug. 18, 2020).

       The Court concludes that Alston states a claim under § 515 of ERISA. That section

requires employers obligated to make payments to a multiemployer plan to “make such

contributions in accordance with the terms and conditions of such plan or such agreement.” The

complaint alleges that Parking 56 LLC was required to make contributions to both the pension

and welfare funds under the terms of its contract with the Garage Employees Union Local No.



                                                  2
          Case 1:20-cv-01726-AJN Document 22 Filed 03/26/21 Page 3 of 5




272 and that it failed to do so for the period from May 1, 2018, through September 30, 2019.

Dkt. No. 15-1, ¶¶ 6–15; see also Dkt. No. 15-4 (collective bargaining agreement); Dkt. No. 15-5

(pension fund agreement); Dkt. No.15-6 (welfare fund agreement). These allegations state a

claim under ERISA.

       The Court also concludes that the damages sought for unpaid contributions in the motion

for default judgment are reasonably ascertainable, supported by evidence, and consistent with the

relief sought in the complaint. Alston relies on a contribution reconciliation audit report

prepared for Parking 56 LLC, which shows $11,669.68 in unpaid required hourly contributions

under the welfare and pension plans. See Dkt. No. 15-7. This is consistent with the principal

amount sought in the motion for default judgment of $9,669.68, which accounts for $2,000

already paid towards contributions after the audit report was prepared. See Dkt. No. 15 ¶¶ 10,

21.

       The Court, however, finds that Alston double-counts the appropriate amount of interest.

A plaintiff prevailing on claims for delinquent contributions under ERISA may recover (in

addition to the amount of unpaid contributions) both “interest on the unpaid contributions” and

damages measured by the greater of “interest on the unpaid contributions” or liquidated damages

provided for in the plan. 29 U.S.C. § 1132(g)(2)(B), (C). Thus, where a plan does not provide

for liquidated damages, the plaintiff may recover twice the amount of interest provided for in the

plan. Interest in this case is appropriately calculated at the rate of 1.5% per month—or 18% per

year—provided in the collective bargaining agreement. Dkt. No. 15 ¶ 8; Collective Bargaining

Agreement at 25; see Labarbera v. ASTC Lab’ys Inc., 752 F. Supp. 2d 263, 273 (E.D.N.Y. 2010)

(“The amount of interest due for unpaid contributions must be ‘determined by using the rate

provided under the plan . . . .’” (quoting 29 U.S.C. § 1132(g)(2)(B))).



                                                 3
          Case 1:20-cv-01726-AJN Document 22 Filed 03/26/21 Page 4 of 5




       Consistent with § 1132(g)(2)(B) and (C), Alston requests both an award of interest at a

rate of 18% and additional interest in the same amount. He requests $1,376.88 for each of these

segments of the award, for a total of $2,753.76. Dkt. No. 17 (statement of damages). However,

the audit report on which he relies calculates interest from May 1, 2018 through November 22,

2019, as $688.44—that is, exactly half of $1,376.88. See Dkt. No. 15-7, at *4. Thus, it appears

that $1,376.88 already represents an award for both interest of 18% and additional interest in the

same amount. The statement of damages appears to have inadvertently doubled that amount

again, for a total interest award of quadruple, rather than double, the amount of interest at a rate

of 18%. The Court thus limits Alston’s award to $688.44 in interest and $688.44 in additional

interest consistent with the audit report.

       The Court finds that Alston’s request for fees and costs is reasonable. A prevailing party

may recover attorneys’ fees and costs in an ERISA action. See 29 U.S.C. § 1132(g)(2)(D). The

nine hours spent on this case from start to finish is reasonable, as are the requested hourly rates.

As Alston notes, these fees must be limited to 20% of the delinquent contributions under the

terms of the collective bargaining agreement. Dkt. No. 15 ¶ 21. The Court will award fees and

costs in this amount as requested.

III.   Conclusion

       For the foregoing reasons, the Court GRANTS in part and DENIES in part Alston’s

motion for default judgment (Dkt. No. 14). The Clerk of Court is respectfully directed to close

the case and enter judgment in favor of the Plaintiffs and against the Defendant in the amount of

$13,471.50, as follows:

           •   $1,844.44 in unpaid contributions to the Local 272 Pension Fund;

           •   $7,825.24 in unpaid contributions to the Local 272 Welfare Fund;

           •   $688.44 in interest at the rate of 18%;

                                                  4
        Case 1:20-cv-01726-AJN Document 22 Filed 03/26/21 Page 5 of 5




         •   $688.44 in additional interest at the rate of 18%

         •   $1,933.94 in attorneys’ fees; and

         •   $491 in costs.

      This resolves Docket Number 14.


      SO ORDERED.




Dated: March 26, 2021
       New York, New York                     ____________________________________
                                                        ALISON J. NATHAN
                                                      United States District Judge




                                                 5
